United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Orion, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1027
Issued: November 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 10, 2019 appellant, through counsel, filed a timely appeal from a March 13, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 13, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period March 17, 2017 to August 26, 2018 causally related to the accepted factors of his federal
employment.
FACTUAL HISTORY
On August 29, 2017 appellant filed an occupational disease claim (Form CA-2) alleging
that he sustained a torn right rotator cuff due to factors of his federal employment.4 He attributed
his condition to the accepted January 16, 2016 employment injury, and a March 11, 2017 incident
in which he placed mail in a mailbox and experienced sharp pain in his right shoulder. Appellant
stopped work on March 11, 2017 and did not return. OWCP assigned that claim File No.
xxxxxx622. On October 16, 2017 it accepted that appellant sustained an incomplete right rotator
cuff tear.
Prior to filing his Form CA-2, on August 22, 2017, OWCP received in File No. xxxxxx022
appellant’s claim for wage-loss compensation (Form CA-7) for leave without pay for the period
March 11 to August 18, 2017.
In a compensation claim development letter dated August 23, 2017, OWCP advised
appellant of the deficiencies in the evidence of record and of the additional evidence needed to
establish his claim for total disability. It afforded him 30 days to submit the necessary evidence.
By decision dated November 21, 2017, OWCP denied appellant’s claim for wage-loss
compensation for the period March 11 to August 18, 2017 and continuing. It found that no medical
evidence was received to establish total disability for work for the claimed period.
In a letter dated November 28, 2017 and received by OWCP on December 4, 2017,
appellant, through counsel, requested a telephonic oral hearing before a representative of OWCP’s
Branch of Hearings and Review. During the hearing, held on May 22, 2018, counsel noted that he
would provide additional medical evidence.
In a May 25, 2018 report, Dr. Timothy Dickson, a Board-certified internist and
pediatrician, opined that appellant had attained maximum medical improvement as of
March 14, 2017.
By decision dated July 23, 2018, an OWCP hearing representative affirmed the
November 21, 2017 decision, finding that the medical evidence of record did not establish total
disability from work commencing March 11, 2017 and continuing.

4

On January 20, 2016 appellant, then a 53-year-old rural carrier, filed a traumatic injury claim (Form CA-1)
alleging that on January 16, 2016 at 11:30 a.m., he sustained a separated right shoulder, bruised hip, and dislocated
fingers when he slipped and fell on ice carrying packages while in the performance of duty. OWCP assigned the claim
File No. xxxxxx022. On August 22, 2017 it accepted that the January 16, 2016 employment incident caused a left
hand sprain, left wrist sprain, left hand contusion, right shoulder contusion, right shoulder sprain, right hip contusion,
right hip sprain, and dislocation of the left index finger. On November 16, 2017 OWCP administratively combined
File Nos. xxxxxx622 and xxxxxx022, with File No. xxxxxx022 designated as the master file number.

2

On August 27, 2018 Dr. Richard S. Bartholomew, an osteopathic physician Boardcertified in orthopedic surgery, performed an authorized arthroscopic right rotator cuff repair with
debridement and subacromial decompression. He submitted periodic progress notes and
prescriptions for physical therapy treatments through January 29, 2019.5 Dr. Bartholomew held
appellant off work.
On September 11, 2018 appellant filed additional claims for wage-loss compensation
(Form CA-7) for the periods April 22 to September 1, 2017, September 16 to October 27, 2017,
and November 4, 2017 to August 31, 2018. OWCP paid appellant wage-loss compensation
commencing August 27, 2018.
In a report dated January 29, 2019, Dr. Dickson noted treating appellant beginning on
August 3, 2016. He found appellant “unable to perform his job as a mail carrier since March 2017”
due to bilateral rotator cuff tears, left glenohumeral joint degeneration, right biceps tendon tear,
postsurgical status, liver disease, thyroid disease, pancreatitis, chronic vomiting, adrenal
dysfunction, and depression.
In a January 30, 2019 statement, appellant contended that he was medically unable to
continue working after March 11, 2017.
On February 20, 2019 appellant, through counsel, requested reconsideration.
By decision dated March 13, 2019, OWCP denied modification of its July 23, 2018
decision, finding that the additional evidence submitted failed to establish total disability for work
from March 17, 2017 to August 26, 2018 causally related to the accepted injuries.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.7
Under FECA the term disability means “the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.”8 The question of whether
an employee is disabled from work is an issue that must be resolved by competent medical
evidence.9 The employee is responsible for providing sufficient medical evidence to justify
payment of any compensation sought.10

5

Appellant participated in physical therapy treatments from September to December 2018.

6

Supra note 1.

7

A.T., Docket No. 19-0410 (issued August 13, 2019); see C.R., Docket No. 18-1805 (issued May 10, 2019);
Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).
8

20 C.F.R. § 10.5(f).

9

S.A., Docket No. 18-0399 (issued October 16, 2018); see also R.C., 59 ECAB 546, 551 (2008).

10

Id.; see T.A., Docket No. 18-0431 (issued November 7, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005).

3

For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.11 The Board
will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so,
would essentially allow an employee to self-certify his or her disability and entitlement to
compensation.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
for the period March 17, 2017 to August 26, 2018 causally related to his accepted March 11, 2017
employment injury.
In support of his claim for total disability, appellant submitted an August 27, 2018 report
from Dr. Bartholomew. Dr. Bartholomew found appellant disabled for work following authorized
August 27, 2018 right shoulder surgery. As OWCP paid appellant wage-loss compensation
commencing August 27, 2018, this period is not at issue. In the remainder of the reports from
Dr. Bartholomew, he did not explain how the accepted injury caused or contributed to the claimed
period of disability presently before the Board. These reports are therefore insufficient to establish
the claim for total disability.13
In his January 29, 2019 report, Dr. Dickson found appellant totally disabled from his mail
carrier position commencing in March 2017 due, in part, to the accepted bilateral shoulder
conditions. He did not explain, however, how and why the accepted injuries would continue to
disable appellant for work on and after March 17, 2017. The Board has held that a report is of
limited probative value if it does not contain medical rationale explaining how a given period of
disability was related to employment factors.14 Without a specific opinion as to how the accepted
employment incident had caused the claimed period of disability, the opinion expressed by
Dr. Dickson is insufficient to establish the claim for total disability.15
The issue of disability from work can only be resolved by competent medical evidence.16
Drs. Bartholomew and Dickson failed to provide a rationalized medical opinion that appellant’s
inability to work from March 17, 2017 to August 26, 2018 resulted from the accepted injury. As
none of the medical evidence of record provided a discussion of how appellant’s accepted injury
caused total disability during the period in question, he has not met his burden of proof.17

11

See S.M., Docket No. 17-1557 (issued September 4, 2018); William A. Archer, 55 ECAB 674, 679 (2004);
Fereidoon Kharabi, 52 ECAB 291, 293 (2001).
12

A.T., supra note 7; T.L., Docket No. 18-0934 (issued May 8, 2019); Sandra D. Pruitt, 57 ECAB 126 (2005).

13

A.T., supra note 7; see Y.D., Docket No. 16-1896 (issued February 10, 2017).

14

A.T., supra note 7.

15

Id.

16

Id.; R.C., 59 ECAB 546 (2008).

17

A.T., supra note 7.

4

On appeal counsel contends that OWCP’s March 13, 2019 decision is contrary to fact and
law. However, for the reasons noted above, appellant failed to meet his burden of proof to establish
that the March 11, 2017 employment injury disabled him from work for the claimed period.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period March 17, 2017 to August 26, 2018 causally related to the accepted factors of his
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5

